212 Ga. 661 (1956)
94 S.E.2d 865
BULMAN et al.
v.
KING, Ordinary, et al.
19503.
Supreme Court of Georgia.
Submitted October 8, 1956.
Decided October 22, 1956.
Bobby Lee Cook, Maddox & Maddox, for plaintiff in error.
Jesse M. Sellers, Jesse M. Sellers, Jr., F. H. Boney, Archibald A. Farrar, contra.
*663 HEAD, Justice.
1. "The sworn statement contained in the motion to dismiss, not being denied or otherwise responded to, will be taken as true." Jones v. Jones, 207 Ga. 698 (63 S. E. 2d 895). The only question and subject matter of the cause having become moot by the actual holding of the election, a reversal of the judgment sustaining the general demurrers to the amended petition would be ineffectual, and the motion to dismiss the writ of error must be sustained. Smith v. Jeffries, 188 Ga. 649 (4 S. E. 2d 637); Abernathy v. Dorsey, 189 Ga. 72 (5 S. E. 2d 39); Brockett v. Maxwell, 200 Ga. 38 (35 S. E. 2d 906); Davison v. City *662 of Summerville, 204 Ga. 748 (51 S. E. 2d 820); Rentz v. Moody, 204 Ga. 784 (51 S. E. 2d 838); Cravey v. Bankers Life &c. Co., 209 Ga. 273 (71 S. E. 2d 659); Fountain v. Grant, 211 Ga. 62 (84 S. E. 2d 61).
Writ of error dismissed. All the Justices concur.